Subsequently, on petition for rehearing, the following additional opinion was filed: Per Curiam : Each party has filed a petition for rehearing, in which it is urged that this court has jurisdiction to entertain this appeal on the ground that’ the “State is interested,” the argument being that the effect of the decree is to interfere with the administration of a regulatory law of the State by the Commerce Commission and the Attorney General and to enjoin the collection of penalties, suit for which must be brought in the name of the People, and when recovered must be paid into the State treasury to the credit of the general fund. While it is true that the effect of the decree is to prevent the collection of the penalties named in the Public Utilities act, counsel misconceive the purpose of this suit. The sole purpose, of the suit is to have the courts construe certain provisions of the Public Utilities act, and since it involves only the construction of a statute, the appeal should have been taken to the Appellate Court. Foote v. Lake County, 198 Ill. 638. The State is interested in a suit only when it has a direct and substantial interest in the outcome. (Hodge v. People, 96 Ill. 423; People v. Continental Beneficial Ass’n, 280 id. 113.) The interest must not be a mere nominal interest but must be an interest of the character of a monetary interest. (McGrath v. People, 100 Ill. 464; Hitchcock v. Greene, 252 id. 519; State Board of Agriculture v. Brady, 266 id. 592.) In Canal Comrs. v. Sanitary District, 191 Ill. 326, where it was held that this court had jurisdiction of the appeal because the suit involved the property of the State and it was directly interested in the outcome, we said: “The interest here is not such a remote one as the State may be said to have in a suit * * * where there is an attempt to collect a fine or a penalty, but it is a direct interest in the litigation.” In this case the State may be said to be remotely interested in the collection of the penalties provided by the Public Utilities act, but that interest is not the substantial or monetary interest which gives this court jurisdiction of the appeal.